United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                  October 30, 2006


                                        Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge


UNITED STATES OF AMERICA,                        ]   Appeal from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Northern District
No. 05-2861                          v.          ]   of Indiana, Fort Wayne
                                                 ]   Division.
RIAKOS BARKER,                                   ]
        Defendant-Appellant.                     ]   No. 03 CR 12
                                                 ]
                                                 ]   Theresa L. Springmann,
                                                 ]        Judge.



     The slip opinion issued in the above-entitled cause on October 30, 2006, is
amended as follows:

      Page 7, fifth line under section B., delete “Diers” and replace with “Lovelace”.